F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                                OCT 6 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 MARCOS ALONZO DE LA CRUZ,

          Petitioner - Appellant,
 v.
                                                             No. 96-2116
                                                     (D.C. No. CIV-94-30-HB)
 DONALD A. DORSEY, Warden and
                                                      (District of New Mexico)
 ATTORNEY GENERAL OF THE
 STATE OF NEW MEXICO,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, HENRY and LUCERO, Circuit Judges.


      Upon careful consideration of the record, the briefs of the parties, the

district court’s order, and the applicable law, we AFFIRM for substantially the

reasons stated in the district court’s order.

                                         ENTERED FOR THE COURT


                                         Carlos F. Lucero
                                         Circuit Judge



      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.